
	

113 HR 4832 IH: Education for Jobs Act
U.S. House of Representatives
2014-06-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 4832
		IN THE HOUSE OF REPRESENTATIVES
		
			June 10, 2014
			Ms. Michelle Lujan Grisham of New Mexico (for herself and Mr. Enyart) introduced the following bill; which was referred to the Committee on Education and the Workforce
		
		A BILL
		To amend the Higher Education Act of 1965 to provide student loan eligibility for mid-career,
			 part-time students, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the Education for Jobs Act.
		2.Student loan eligibility for mid-career part-time students
			(a)Student eligibilitySection 484(b) of the Higher Education Act of 1965 (20 U.S.C. 1091) is amended—
				(1)by redesignating paragraph (5) as paragraph (6); and
				(2)by inserting after paragraph (4) the following:
					
						(5)A student who—
							(A)is carrying at least 3 credit hours or the equivalent coursework for the course of study that the
			 student is pursuing, as determined by the eligible institution,
							(B)is enrolled in a course of study necessary for enrollment in a program leading to a degree or
			 certificate, and
							(C)was employed on a full-time basis for not less than 10 years,shall be, notwithstanding paragraph (1) of subsection (a), eligible to apply for loans under part D
			 of this title..
				(b)Annual and aggregate loan limitsSection 428(b)(1)(A) of the Higher Education Act of 1965 (20 U.S.C. 1078(b)(1)(A)) is amended by
			 inserting or meets the requirements of section 484(b)(5) after institution).
			(c)Repayment period
				(1)Stafford loansSection 428(b)(7)(A) of the Higher Education Act of 1965 (20 U.S.C. 1078(b)(7)(A)) is amended by
			 inserting before the period at the end the following: or, in the case of a student described in section 484(b)(5), the day after 6 months after the date
			 such student ceases to meet the requirements of such section.
				(2)PLUS loansSection 428B(d)(1)(B)(ii) of the Higher Education Act of 1965 (20 U.S.C. 1078–2(d)(1)(B)(ii)) is
			 amended by inserting before the period at the end the following: or, in the case of a graduate or professional student borrower described in section 484(b)(5),
			 during the 6-month period beginning on the day after the date such student
			 ceases to meet the requirements of such section.
				
